     Case 2:19-cv-07350-MWF-KS Document 1 Filed 08/23/19 Page 1 of 28 Page ID #:1



 1   KIRKLAND & ELLIS LLP
     Robyn E. Bladow (State Bar No. 205189)
 2   robyn.bladow@kirkland.com
     333 South Hope Street
 3   Los Angeles, California 90071
     Telephone: (213) 680-8400
 4
     Renee D. Smith (pro hac vice application to be filed)
 5   renee.smith@kirkland.com
     300 N. LaSalle
 6   Chicago, Illinois 60654
     Telephone: (312) 862-2310
 7
     Attorneys for General Motors LLC
 8
                            UNITED STATES DISTRICT COURT
 9
10                         CENTRAL DISTRICT OF CALIFORNIA
11
12   TAYLOR PANTEL, JAMES                        CASE NO.
     ROBERTSON, SCOTT MCANALLY,
13   CHRIS MCCOY, MICHAEL MCCOY,
     AMOREENA MCCOY, ACE                         CALIFORNIA STATE COURT CASE
14   MCFARLIN, JOHN MCLEOD, ALVIS                NO. 19LBCV00438
     MCWHORTER, JANICE
15   MCWHORTER, JOEY MENDOZA,                    NOTICE OF REMOVAL OF ACTION
     MARV MESKE, LINDA MESKE,
     MIKE MILIOTTI, DONNA MILIOTTI,              BY DEFENDANT GENERAL
16
     ASHLEY MILLER, BRYCE                        MOTORS LLC PURSUANT TO 28
17   MONTELEONE, JOEDY MUHA,                     U.S.C. §§ 1331, 1332, 1441, 1446, AND
     MATTHEW NATTENBERG, SAM
     NEER, ROBERT NICHOLS, CHERI                 1453
18
     DICKSON NICHOLS, DAVID
19   OAKLEY, DENISE OAKLEY, FRED
     ORTIZ, CARLOS PAPION, DOMINIC               (DIVERSITY, CAFA, AND
20   PATINO, DALE PEABODY, DENISE                FEDERAL-QUESTION JURISDICTION)
     PEABODY, ESTELLA PEREZ-ORTIZ,
21   BILLY PERKINS, JENNIFER
     PERKINS, SAM PETERSON, JERRY
22   PETTES, DIANNE PETTES, TREVOR
     PIERSON, DEREK RANSON, DINA
23   RANSON, EUGENE RASCHKE,
     ROBIN RASCHKE, WILLIAM
24   REEDER, LISA REEDER, TERRY
     RHODE, CATHERINE RHODE,
25   MARK ROBB, NICOLE RUGGERI,
     RICK RUSSELL, JUAN SANCHEZ,
26   ROB SAUSER, BEAR SCHARBARTH,
     EDWARD SCHULTZ, EDWARD
27   SCOTT, AMIT SHARMA, VARUN
     SHARMA, JASON SHEHAN, SAHN
28   SIRIVONG, ANDREW SMITH, CHAD


                                      NOTICE OF REMOVAL
     Case 2:19-cv-07350-MWF-KS Document 1 Filed 08/23/19 Page 2 of 28 Page ID #:2



 1   SMITH, GLEN SMITH, SIMON
     SMITH, STEVEN SMITH, BRITNEY
 2   SMITH, JANET SMITH, RICK
     SOLTIES, BRENDA SOLTIES,
 3   JAVIER SOTO, CRAIG SPARKS,
     JOHN SPENCER, MATHEW
 4   STORCKMAN, JOHN SUJISHI,
     NIELSEN TAUOA, BRYAN TERRY,
 5   KIMBERLY TERRY, ANDREA
     TEVINI, BRENT TOPIE, NICOLE
 6   TOPIE, KIMBERLY TOPIE, ROBERT
     TOPIE, GERRY TRIAS, FLOR TRIAS,
 7   SCOTT TRUMP, FRANK VONADA,
     JULIE VONADA, JOE WEHRLE,
 8   JOHN WHITE, SPENCER WHITE,
     JOHN WILCOX, KATHRYN WILCOX,
 9   ROBERT WILLIAMS, CAREY
     WISHON, CHARLES YOUNG, AND
10   JANEL YOUNG,
11                   Plaintiffs,
12         vs.
13
14   GENERAL MOTORS LLC, a Delaware
     Limited Liability Company; ROBERT
15   BOSCH GMBH, a corporation organized
     under the laws of Germany; ROBERT
16   BOSCH LLC, a Delaware Limited
     Liability Company; RALLY AUTO
17   GROUP, INC., a corporation organized
     under the laws of the State of California;
18   and MERLE STONE CHEVROLET, a
     corporation organized under the laws of
19   the State of California,
20                   Defendants.
21
22
23
24
25
26
27
28


                                       NOTICE OF REMOVAL
     Case 2:19-cv-07350-MWF-KS Document 1 Filed 08/23/19 Page 3 of 28 Page ID #:3



 1         TO THE CLERK OF THE ABOVE-ENTITLED COURT:
 2         PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. §§ 1331, 1332, 1441, 1446,
 3   and 1453, Defendant General Motors LLC (“GM”) hereby removes the above-entitled
 4   action from the Superior Court for the State of California, County of Los Angeles, to the
 5   United States District for Court for the Central District of California, and states as follows.
 6                                       INTRODUCTION
 7         1.     The removed case is a civil action filed on July 9, 2019, in the Superior Court
 8   for the State of California, County of Los Angeles, entitled: Taylor Pantel, et al. v. General
 9   Motors LLC, et al., Case No. 19LBCV00438 (“Complaint” or “Cmplt.”). The Complaint
10   was served on GM on July 24, 2019 and is brought by 92 individual plaintiffs against
11   diverse defendants: GM, Robert Bosch GmbH and Robert Bosch LLC (the “Bosch
12   Defendants”), and non-diverse defendants: Rally Auto Group, Inc. and Merle Stone
13   Chevrolet (the “Dealer Defendants”).
14         2.     The removed case is one of two cases filed by the law firm of Heygood, Orr
15   & Pearson (“Heygood”) in the same California State Court, which collectively cover 177
16   individual plaintiffs (the “Heygood California Cases”). The Heygood California Cases are
17   virtually identical to 26 cases that Heygood filed in early May 2019 on behalf of over 2900
18   individual plaintiffs in the United States District Court for the Eastern District of Michigan
19   (the “Heygood Federal Cases”). Both the Heygood California Cases and the Heygood
20   Federal Cases, in turn, cut-and-paste nearly verbatim allegations from a putative class
21   action filed in May 2017 by different lawyers in the United States District Court for the
22   Eastern District of Michigan. In re Duramax, Case No. 2:17-cv-11661 (E.D. Mich.,
23   Ludington, J.) (the “Federal Class Case” or “In re Duramax”).
24         3.     The gravamen of the Federal Class Case, the Heygood Federal Cases, and the
25   Heygood California Cases is the same. Each of the 29 cases alleges that: (i) 2011-2016
26   model year Chevrolet Silverado and GMC Sierra Duramax Diesel Vehicles (collectively
27   the “Duramax Vehicles”) contained illegal “defeat devices” designed to evade federal
28   emissions standards and to defraud the federal Environmental Protection Agency (“EPA”);

                                               -1-
                                        NOTICE OF REMOVAL
     Case 2:19-cv-07350-MWF-KS Document 1 Filed 08/23/19 Page 4 of 28 Page ID #:4



 1   (ii) the Duramax Vehicles do not comply with EPA regulations, the required certificates of
 2   conformity with federal emissions standards were fraudulently obtained and thus invalid,
 3   and the Duramax Vehicles were never legally offered for sale; and (iii) GM and the Bosch
 4   Defendants conspired to conceal the alleged defeat devices from the EPA, the California
 5   Air Resource Board (“CARB”), regulators, and consumers.
 6         4.     Heygood attempts to avoid federal jurisdiction over the Heygood California
 7   Cases by: (i) fraudulently joining two California car dealerships against whom there is no
 8   colorable claim and whose presence is neither necessary nor indispensable, in a transparent
 9   attempt to destroy diversity jurisdiction; (ii) artificially splintering 177 plaintiffs into two
10   alphabetically-divided complaints to try to avoid removal under the Class Action Fairness
11   Act of 2005 (“CAFA”); and (iii) artfully pleading around federal-question jurisdiction even
12   though plaintiffs’ right to relief depends on the resolution of a substantial question of
13   federal law. Removal of this action is appropriate for several reasons:
14         5.     First, this Court has diversity jurisdiction under 28 U.S.C. § 1332(a) because
15   the parties are citizens of different states, and the amount in controversy exceeds $75,000.
16   Although the Dealer Defendants (Rally Auto Group, Inc. and Merle Stone Chevrolet) are
17   citizens of California, the Court should either (i) disregard their citizenship under the
18   doctrine of fraudulent joinder or, in the alternative, (ii) exercise its discretion to sever the
19   claims against them as dispensable parties under Federal Rule of Civil Procedure 21.
20         6.     Second and independently, the Court has jurisdiction under 28 U.S.C. §
21   1332(d) pursuant to CAFA’s “class action” prong, which requires only “minimal” diversity
22   among the parties; allows aggregation of the jurisdictional amount-in-controversy; and
23   applies when the substance of the action is in effect a class action—regardless of the labels
24   that plaintiffs applied. Heygood’s attempt to gerrymander the complaints to include less
25   than 100 plaintiffs cannot defeat CAFA’s class action jurisdiction where it is plain that
26   plaintiffs are “artificially structuring their suits” in an attempt “to avoid federal
27   jurisdiction.” Freeman v. Blue Ridge Paper Prods., 551 F.3d 405, 407 (6th Cir. 2008).
28         7.     Third and independently, the Court has federal question jurisdiction under 28

                                                -2-
                                         NOTICE OF REMOVAL
     Case 2:19-cv-07350-MWF-KS Document 1 Filed 08/23/19 Page 5 of 28 Page ID #:5



 1   U.S.C. § 1331 because plaintiffs’ claims depend on the resolution of substantial questions
 2   of federal law concerning federal emissions regulations and standards and compliance with
 3   federal EPA regulations that are necessarily federal in character.
 4                             STATEMENT OF JURISDICTION
 5         8.     This is a civil action over which this Court has original diversity and federal-
 6   question jurisdiction under 28 U.S.C. §§ 1331 and 1332, and which therefore may be
 7   removed to this Court under 28 U.S.C. §§ 1441, 1446, and 1453, as discussed in more
 8   detail below.
 9                                       BACKGROUND
10         9.     On May 25, 2017, plaintiffs in the Federal Class Case filed a putative class
11   action in the United States District Court for the Eastern District of Michigan on behalf of
12   themselves and a putative nationwide class of approximately 700,000 “persons who
13   purchased or leased a model year 2011-2016 GM Silverado 2500HD or 3500HD or GM
14   Sierra 2500HD or 3500HD” vehicles equipped with Duramax diesel engines. (Cmplt., In
15   re Duramax, ECF No. 18 (“Duramax Cmplt.”) ¶¶ 225, 229) As amended, the Federal Class
16   Case alleged that Duramax Vehicles (i) can have higher emissions in certain “real world”
17   or “on-road” driving conditions than in the EPA’s specific, mandatory, laboratory testing
18   procedures; (ii) contained “defeat devices” designed to evade federal emissions standards
19   and to defraud the EPA; and (iii) emitted emissions in excess of strict U.S. standards. (Id.
20   ¶¶ 281-428, 429-671) The Federal Class Case includes claims for violations of the federal
21   Racketeer Influenced and Corrupt Organizations Act (“RICO”), and the consumer
22   protection statutes and common law of 46 states, including California.1 In August 2017,
23   the Federal Class Case was reassigned to the Hon. Thomas L. Ludington in the Eastern
24   District of Michigan. (8/30/17 Order, In re Duramax, ECF. No. 33.)
25
     1
      The Federal Class Case alleges violations of: (i) the California Unfair Competition Law,
26
     Cal. Bus. & Prof. Code § 17200 (Duramax Cmplt. ¶¶ 296-312); (ii) the California False
27   Advertising Law, Cal. Bus. & Prof. Code § 17500 (id. ¶¶ 313-24); and (iii) fraudulent
28   concealment under California common law (id. ¶¶ 330-49).

                                              -3-
                                       NOTICE OF REMOVAL
     Case 2:19-cv-07350-MWF-KS Document 1 Filed 08/23/19 Page 6 of 28 Page ID #:6



 1          10.   In May 2019—two years after the Federal Class Case was first filed—
 2   Heygood began serially filing lawsuits that unabashedly copied nearly verbatim the factual
 3   allegations contained in the Federal Class Case, including allegations of violations of
 4   federal emissions standards based expressly on the purported testing of experts retained by
 5   the Federal Class Case “Class Counsel.” By May 10, 2019, Heygood had filed 26
 6   complaints on behalf of over 2900 individual plaintiffs in the Eastern District of Michigan
 7   (the same federal Court where the Federal Class Case is pending). The Heygood Federal
 8   Cases collectively allege violations of federal RICO and the common or statutory laws of
 9   48 states. 2 Pursuant to Eastern District of Michigan Local Rule 83.11, each of the Heygood
10   Federal Cases was designated and assigned to Judge Ludington as a companion to the
11   Federal Class Case.
12          11.   On May 10, 2019, Heygood filed two cases in the Superior Court for the State
13   of California on behalf of a total of 177 individual plaintiffs (the “First Heygood California
14   Cases”).3 On June 14, 2019, GM removed the First Heygood California Cases to the
15   United States District Court for the Northern District of California pursuant to 28 U.S.C.
16
17
     2
18     The 26 Heygood Federal Cases that are pending in the United States District for the
     Eastern District of Michigan are: Abney v. GM LLC, No. 1:19-cv-11376; Ahearn v. GM
19   LLC, No. 1:19-cv-11337; Andersen v. GM LLC, No. 1:19-cv-11331; Anderson v. GM LLC,
20   No. 1:19-cv-11349; Anderton v. GM LLC, No. 1:19-cv-11306; Arkels v. GM LLC, No.
     1:19-cv-11308; Aten v. GM LLC, No. 1:19-cv-11366; Back v. GM LLC, No. 1:19-cv-
21   11372; Balch v. GM LLC, No. 1:19-cv-11394; Barger v. GM LLC, Case 1:19-cv-11320;
22   Bartel v. GM LLC, No. 1:19-cv-11357; Beavers v. GM LLC, No. 1:19-cv-11341; Bloom v.
     GM LLC, No. 1:19-cv-11351; Bradford v. GM LLC, No. 1:19-cv-11344; Garza v. GM
23   LLC, Case No. 1:19-cv-11368; Gravatt v. GM LLC, No. 1:19-cv-11374; Hackett v. GM
24   LLC, No. 1:19-cv-11313; Harvell v. GM LLC, No. 1:19-cv-11307; Jaramillo v. GM LLC,
     No. 1:19-cv-11354; Lanctot v. GM LLC, Case No. 1:19-cv-11339; Oliver v. GM LLC, No.
25   1:19-cv-11365; Patton v. GM LLC, No. 2:19-cv-11332; Pruitt v. GM LLC, No. 1:19-cv-
26   11348; Richardson v. GM LLC, No. 1:19-cv-11381; Scott v. GM LLC, No. 1:19-cv-11370;
     and Sloan v. GM LLC, No. 1:19-cv-11379.
27
     3
28       Case Nos. 19CHCV00392 and 19LBCV00300            .

                                               -4-
                                        NOTICE OF REMOVAL
     Case 2:19-cv-07350-MWF-KS Document 1 Filed 08/23/19 Page 7 of 28 Page ID #:7



 1   §§ 1331, 1332, 1441, 1446, and 1453.4 On July 1, 2019, GM moved to transfer venue of
 2   the First Heygood California Cases to the Eastern District of Michigan, and requested that
 3   the Court rule on the transfer motion before deciding an anticipated motion to remand.5
 4   The next day, on July 2, 2019, Heygood voluntarily dismissed the First Heygood California
 5   Cases. 6
 6           12.   On July 9, 2019, Heygood filed the Pantel Complaint, which is virtually
 7   identical to one of the now-dismissed First Heygood California Cases. GM was served
 8   with the Pantel Complaint on July 24, 2019. Pantel is brought by plaintiffs whose last
 9   names begin with the letters “Mc” through “Y,” and names as defendants: GM, Robert
10   Bosch GmbH, Robert Bosch LLC, Rally Auto Group, Inc., and Merle Stone Chevrolet.
11   The Pantel Complaint brings the following California state-law claims: (1) Breach of
12   Express Warranty - Song-Beverly Consumer Warranty Act; (2) Breach of Implied
13   Warranty - Song-Beverly Consumer Warranty Act; (3) Violations of California Unfair
14   Competition Law; (4) Violations of the California False Advertising Law; (5) Fraudulent
15   Concealment; (6) Negligent Misrepresentation; (7) Civil Conspiracy; and (8) Joint
16   Venture. (Cmplt. Counts 1-8)
17           13.   On July 9, 2019, Heygood also filed another California Case on behalf of 85
18   individual plaintiffs with last names beginning alphabetically with the letters “A” through
19   “Ma” against GM, Robert Bosch GmbH, Robert Bosch LLC, Courtesy Chevrolet Center,
20   Inc. and Paradise Chevrolet in the Superior Court for the State of California, County of Los
21   Angeles, entitled: Mike Bulaon, et al. v. General Motors LLC et al., Case No.
22   19CHCV00572 (“Bulaon Complaint”).7 The Bulaon Complaint is virtually identical to the
23
24   4
         2:19-cv-5205-MWF-KS, ECF No. 1; 2:19-cv-5211-MWF-KS, ECF No. 1.
25   5
         2:19-cv-5205-MWF-KS, ECF No. 20; 2:19-cv-5211-MWF-KS, ECF No. 21.
26
     6
         2:19-cv-5205-MWF-KS, ECF No. 21; 2:19-cv-5211-MWF-KS, ECF No. 22.
27
     7
28       GM is filing contemporaneously herewith a Notice of Removal of the Bulaon action.

                                              -5-
                                       NOTICE OF REMOVAL
     Case 2:19-cv-07350-MWF-KS Document 1 Filed 08/23/19 Page 8 of 28 Page ID #:8



 1   other now-dismissed First Heygood California Case.
 2         14.    Aside from the alphabetical divide between plaintiffs and naming two
 3   different Dealer Defendants, the Bulaon and Pantel Complaints are identical. The
 4   gravamen of the Heygood California Cases, the Heygood Federal Cases, and the Federal
 5   Class Case is the alleged employment and concealment of “defeat devices,” designed to
 6   evade U.S. emissions standards and defraud the EPA, that “turn down the emissions
 7   controls when the vehicle senses that it is not in [an EPA] certification test cycle.”
 8   (Compare Cmplt. ¶¶ 1-2, 4, with Cmplt., Abney, No. 1:19-cv-11376, ECF No. 1 (“Abney
 9   Cmplt.”) ¶¶ 1-2, 4, and with Duramax Cmplt. ¶¶ 1-2, 4.)
10         15.    The principal differences between the Federal Class Case and the Heygood
11   California Cases are: (i) the Heygood California Cases deny that the cases are putative class
12   actions, although they recite verbatim the core factual allegations of the Federal Class Case
13   and rely on alleged test results provided to and exhibits selected by “Class Counsel”; (ii)
14   the Heygood California Cases do not bring separate federal RICO claims; and (iii) the
15   Heygood California Cases name Dealer Defendants.
16         16.    The principal differences between the Heygood Federal Cases and the
17   Heygood California Cases are: (i) each of the Heygood Federal Cases includes more than
18   100 plaintiffs, while each of the Heygood California Cases conspicuously names less than
19   100 plaintiffs; (ii) the Heygood Federal Cases (while not labeled as class actions) assert
20   federal court jurisdiction under the CAFA; (iii) the Heygood Federal Cases allege that GM
21   and the Bosch Defendants “lied to” or “hid” alleged defeat devices from a number of
22   entities, specifically including dealers, while the Heygood California Cases allege that GM
23   and the Bosch Defendants “lied to” or hid” alleged defeat devices from those exact same
24   entities, but now (in contrast to the First Heygood California Cases) delete all references
25   to dealers; (iv) in addition to federal RICO claims, the Heygood Federal Cases purport to
26   bring claims arising from the laws of 48 states that do not include California, while the
27   Heygood California Cases purport to bring only California-state-law claims; and (v) the
28   Heygood California Cases name Dealer Defendants.

                                              -6-
                                       NOTICE OF REMOVAL
     Case 2:19-cv-07350-MWF-KS Document 1 Filed 08/23/19 Page 9 of 28 Page ID #:9



 1         17.    After this case is removed and the Clerk assigns this case a docket number,
 2   GM intends to move under 28 U.S.C. § 1404(a) to transfer this action to the District Court
 3   for the Eastern District of Michigan, where the 26 Heygood Federal Cases and the Federal
 4   Class Case are pending.
 5                                    BASES FOR JURISDICTION
 6
     I.    DIVERSITY JURISDICTION UNDER 28 U.S.C. § 1332(a)(1).
 7
           18.    This court has original jurisdiction because the parties are of diverse
 8
     citizenship and the amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a)(1).
 9
           A.     Removal Is Proper Because There Is Complete Diversity Of Citizenship.
10
           19.    80 of the 92 plaintiffs are citizens of the State of California. (Cmplt. ¶¶ 21-
11
     42, 44-52, 54-56, 58-63, 66-75, 77-85, 87 (alleging that plaintiffs Taylor Pantel, James
12
     Robertson, Scott Mcanally, Chris Mccoy, Michael Mccoy, Amoreena Mccoy, Ace
13
     McFarlin, John Mcleod, Alvis Mcwhorter, Janice Mcwhorter, Joey Mendoza, Marv Meske,
14
     Linda Meske, Mike Miliotti, Donna Miliotti, Ashley Miller, Bryce Monteleone, Joedy,
15
     Muha, Matthew Nattenberg, Sam Neer, Robert Nichols, Cheri Dickson Nichols, David
16
     Oakley, Denise Oakley, Fred Ortiz, Carlos Papion, Dominic Patino, Dale Peabody, Denise
17
     Peabody, Estella Perez-Ortiz, Sam Peterson, Jerry Pettes, Dianne Pettes, Trevor Pierson,
18
     Derek Ranson, Dina Ranson, Eugene Raschke, Robin Raschke, William Reeder, Lisa
19
     Reeder, Terry Rhode, Catherine Rhode, Mark Robb, Nicole Ruggeri, Juan Sanchez, Rob
20
     Sauser, Bear Scharbarth, Edward Scott, Amit Sharma, Varun Sharma, Jason Shehan, Sahn
21
     Sirivong, Andrew Smith, Simon Smith, Janet Smith, Rick Solties, Brenda Solties, Javier
22
     Soto, Craig Sparks, John Spencer, Matthew Storckman, John Sujishi, Bryan Terry,
23
     Kimberly Terry, Andrea Tevini, Brent Topie, Nicole Topie, Gerry Trias, Flor Trias, Scott
24
     Trump, Frank Vonada, Julie Vonada, Joe Wehrle, John White, Spencer White, John
25
     Wilcox, Kathryn Wilcox, Robert Williams, Carey Wishon and Janel Young are “citizens
26
     of the State of California”)).
27
           20.    Twelve plaintiffs are not citizens of California. (Cmplt. ¶ 43 (Billy and
28

                                                -7-
                                         NOTICE OF REMOVAL
     Case 2:19-cv-07350-MWF-KS Document 1 Filed 08/23/19 Page 10 of 28 Page ID #:10



 1    Jennifer Perkins “are citizens of the State of Oklahoma”; id. ¶ 53 (Rick Russell and Nielsen
 2    Tauoa “are citizens of the State of Nevada”); id. ¶ 57 (Edward Schultz “is a citizen of the
 3    State of North Carolina”); id. ¶ 64 (Chad and Britney Smith “are citizens of the State of
 4    Washington”); id. ¶ 65 (Glen Smith “is a citizen of the State of Nevada”); id. ¶ 65 (Steven
 5    Smith “is a citizen of the State of Wyoming”); id. ¶ 76 (Kimberly and Robert Topie “are
 6    citizens of the State of Idaho”); id. ¶ 86 (Charles Young “is a citizen of the State of
 7    Alaska”)). No plaintiff is a citizen of the States of Michigan or Delaware. (See generally
 8    Cmplt.)
 9            21.    Defendants GM and Robert Bosch LLC are limited liability companies. “An
10    LLC is a citizen of every state of which its owners/members are citizens.” Johnson v.
11    Columbia Prop. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). The sole member and
12    owner of GM is General Motors Holding LLC, a Delaware limited liability company with
13    its principal place of business in the State of Michigan, and the only member and owner of
14    General Motors Holding LLC is General Motors Company, a Delaware Company with its
15    principal place of business in Michigan. (See Cmplt. ¶ 97) Robert Bosch LLC is a
16    Delaware limited liability company with its principal place of business in the State of
17    Michigan. (See Answer of Robert Bosch LLC, In re Duramax, ECF. No. 65 at 14.) The
18    sole member and owner of Robert Bosch LLC is Robert Bosch North America Corporation.
19    Robert Bosch North America Corporation is a Delaware Corporation with its principal
20    place of business in Michigan. Defendant Robert Bosch GmbH, is a German company
21    organized under the laws of Germany with its principal place of business in that country.
22    (See Cmplt.)
23            22.    Corporations are citizens of their states of incorporation and principal place
24    of business. 28 U.S.C. § 1331(c)(1). Accordingly, GM and Bosch LLC are citizens of
25    Delaware and Michigan, and Robert Bosch GmbH is a citizen of the foreign state of
26    Germany. 8
27
28    8
          Plaintiffs do not include “Does” as defendants in the case caption, but do refer to “Does
                                                 -8-
                                          NOTICE OF REMOVAL
     Case 2:19-cv-07350-MWF-KS Document 1 Filed 08/23/19 Page 11 of 28 Page ID #:11



 1           B.    The California Dealer Defendants Cannot Defeat Diversity Jurisdiction.
 2           23.   In a transparent effort to avoid diversity jurisdiction and removal, plaintiffs
 3    include two Dealer Defendants who are citizens of the State of California. The sole
 4    references to the Dealer Defendants in the 170+ page, 380+ paragraph Complaint are
 5    allegations that: (i) the Dealers are registered and transact business in California (Cmplt.
 6    ¶¶ 88-90); (ii) two Plaintiffs “acquired” their vehicles from the Dealers (id. ¶¶ 105-107);
 7    (iii) the Dealer Defendants are “distributors” as defined under Cal. Civ. Code § 1791 (id. ¶
 8    291); (iv) all Defendants (i.e.: GM, Robert Bosch LLC, Robert Bosch GmbH, and the
 9    Dealer Defendants) purportedly made unidentified “material misrepresentations of fact to
10    Plaintiffs concerning the quality and condition” of the vehicles (id. at Count 6); and (v)
11    GM and the Dealer Defendants breached implied or express warranties. (Id. at Counts 1
12    & 2)
13           24.   Contrary to plaintiffs’ assertion, the inclusion of the Dealer Defendants cannot
14    defeat diversity jurisdiction or preclude removal under the forum defendant rule. (Cmplt.
15    ¶¶ 94-96, 117)
16                 1.    The Court Should Disregard The Citizenship Of The Dealer
17                       Defendants Because They Are Fraudulently Joined.

18           25.   “A non-diverse party may be disregarded for purposes of determining whether

19    jurisdiction exists if the court determines that the party’s joinder was ‘fraudulent’ or a

20    ‘sham.’” In re Ford Motor Co. DPS6 Powershift Transmission Prod. Liab. Litig., 2018

21    WL 5905942, at *5 (C.D. Cal. Sept. 10, 2018) (quoting Morris v. Princess Cruises, Inc.,

22    236 F.3d 1061, 1067 (9th Cir. 2001); Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318

23    (9th Cir. 1998)). “[F]raudulently joined defendants will not defeat removal.” Ritchey, 139

24    F. 3d at 1318; 28 U.S.C. § 1441(b)(2) (The forum defendant rule precludes removal only

25
      1 through 10” in the body of the Complaint. (See Cmplt. at p. 3; id. ¶ 92.) To the extent
26
      plaintiffs purport to allege claims against “Doe” defendants, the Court should disregard
27    such defendants for the purposes of determining diversity jurisdiction. 28 U.S.C. § 1441(b)
28    (“the citizenship of defendants sued under fictitious names shall be disregarded”).

                                               -9-
                                        NOTICE OF REMOVAL
     Case 2:19-cv-07350-MWF-KS Document 1 Filed 08/23/19 Page 12 of 28 Page ID #:12



 1    if a “properly joined and served” defendant is “a citizen of the State in which such action
 2    is brought.”) (emphasis added).
 3          26.    The Court should not consider the citizenship of the Dealer Defendants
 4    because they are fraudulently joined. Fraudulent joinder may be established by showing
 5    that a non-diverse defendant “cannot be liable under any theory.” Grancare, LLC v.
 6    Thrower, by and through Mills, 889 F.3d 543, 548 (9th Cir. 2018); see also Roof v. Bel
 7    Brands USA, Inc., 641 F. App’x 492, 496 (6th Cir. 2016) (fraudulent joinder where there
 8    is no “colorable basis for predicting that a plaintiff may recover against non-diverse
 9    defendants.”).   “[I]n many cases, the complaint will be the most helpful guide in
10    determining whether defendant has been fraudulently joined.” Grancare, 889 F.3d at 549.9
11          27.    The only claims purportedly brought against the Dealer Defendants are for
12    Breach of Express Warranty, Breach of Implied Warranty - Song Beverly Consumer
13    Warranty Act, and Negligent Misrepresentation. (Cmplt. at Counts 1, 2, 6) There is no
14    colorable basis or “possibility that a state court would find the complaint states a cause of
15    action” for breach of warranty or negligent misrepresentation (or any other claim related
16    to alleged emissions “defeat devices”) against the Dealer Defendants. See Grancare, 889
17    F.3d at 548 (quotation and citation omitted).
18          28.    The express and implied warranty claims lack a colorable basis because they
19    are expressly preempted by the federal Clean Air Act. See In re Chrysler-Dodge-Jeep
20    Ecodiesel Mktg., Sales Practices, & Prods. Liab. Litig., 295 F. Supp. 3d 927, 1026 (N.D.
21    Cal. 2018) (dismissing as preempted “state law warranty claims (both express and
22    9
        The “test for fraudulent joinder and failure to state a claim are under Rule 12(b)(6) are
23    not equivalent.” Grancare, 889 F.3d at 549. First, “[a] claim against a defendant may fail
      under Rule 12(b)(6), but that defendant has not necessarily been fraudulently joined.”
24
      Grancare, 889 F.3d at 549; see also Casias v. Wal-Mart Stores, Inc., 695 F.3d 428, 433
25    (6th Cir. 2012). Second, “[t]he party seeking removal is entitled to present additional facts
      that demonstrate that a party has been fraudulently joined.” Grancare, 889 F.3d at 549;
26
      see also Casias, 695 F.3d at 433 (court may “pierce the pleadings” in considering remand
27    motions). GM reserves all rights to submit evidence with respect to fraudulent joinder or
28    any other appropriate issue in response to any motion to remand.

                                              -10-
                                        NOTICE OF REMOVAL
     Case 2:19-cv-07350-MWF-KS Document 1 Filed 08/23/19 Page 13 of 28 Page ID #:13



 1    implied)” because they were based on alleged “violations of federal emissions standards”);
 2    see also 42 U.S.C. § 7543(a). While Heygood “artfully pled” the warranty claims around
 3    California (as opposed to federal) emissions standards, (Cmplt. ¶¶ 294, 311), federal
 4    preemption still applies. The gravamen and allegations of the Complaint—which contains
 5    dozens of references to alleged non-compliance with federal EPA standards, and which are
 6    expressly incorporated by reference to the warranty claims (id. ¶¶ 287, 301)—is that
 7    plaintiffs allegedly “acquired the vehicle on the reasonable but mistaken belief that the
 8    vehicle . . . was properly EPA-certified.” (E.g., Cmplt. ¶ 21) The claims are therefore
 9    preempted; thus, there is no colorable claim against the Dealer Defendants based on
10    express or implied warranty claims. 10
11          29.    The warranty claims also fail for additional reasons. First, there is no
12    plausible or colorable claim for breach of express warranty against the Dealer Defendants
13    because plaintiffs do not allege that they relied on any specific representations made by the
14    Dealer Defendants. See Sukonik v. Wright Med. Tech., Inc., 2015 WL 10682986, at *14
15    (C.D. Cal. Jan. 28, 2015) (dismissing express warranty claims because plaintiff “fails to
16    adequately allege reliance”); In re Hydroxycut Marketing and Sales Practices Litig., 801
17    F.Supp.2d 993, 1013 (S.D.Cal.2011) (“Because the FAC fails to allege facts showing that
18    ... the Retailer Defendants ... made ... representations regarding the Products that Plaintiffs
19    relied on in purchasing the Products, the Court dismisses the ... express warranty claim ...
20    as to the Retailer Defendants”); Nabors v. Google, Inc., 2011 WL 3861893, at *4 (N.D.
21    Cal. Aug. 30, 2011) (dismissing express warranty claims where plaintiff failed to allege
22    reasonable reliance on any specific representations made by the defendant). Instead, to the
23    extent plaintiffs purport to allege reliance at all, they repeatedly refer only to claimed
24    10
         Nor does Heygood’s generic lumping of implied warranty claims against both “GM and
25    the Dealer Defendants” create a plausible or colorable claim. At best, the implied warranty
      claims against the Dealer Defendants are “essentially a legal conclusion framed as a factual
26
      allegation, unsupported by factual allegations concerning” any alleged warranties made by
27    the Dealers, and therefore “must be dismissed.” Keegan v. Am. Honda Motor Co., 838 F.
28    Supp. 2d 929, 953 (C.D. Cal. Jan. 6, 2012).

                                               -11-
                                         NOTICE OF REMOVAL
     Case 2:19-cv-07350-MWF-KS Document 1 Filed 08/23/19 Page 14 of 28 Page ID #:14



 1    reliance on alleged GM information, marketing, or statements. (E.g. Cmplt. ¶¶ 21-87)
 2          30.    Second, there is similarly no colorable basis for the cause of action of implied
 3    warranty against the Dealer Defendants. Among other things, plaintiffs do not allege that
 4    their vehicles “were unfit for ordinary use.” Even taking the defeat device allegations as
 5    true, plaintiffs do not and cannot come close to showing that “the product did not possess
 6    even the most basic degree of fitness for ordinary use,” as required to state an implied
 7    warranty claim. See Mocek v. Alfa Leisure, Inc., 114 Cal. App. 4th 402, 406, 7 Cal. Rptr.
 8    3d 546 (2003). In the context of pleading an implied warranty claim for an alleged vehicle
 9    defect, courts have repeatedly required the defect to be so vital to the functioning of the
10    vehicle that it is unfit for driving: “The basic inquiry, therefore, is whether the vehicle was
11    fit for driving.” Keegan v. Am. Honda Motor Co., 838 F. Supp. 2d 929, 945–46 (C.D. Cal.
12    2012); see also Cholakyan v. Mercedes-Benz USA, LLC, 796 F. Supp. 2d 1220 (C.D. Cal.
13    2011) (same); Am. Suzuki Motor Corp., 37 Cal. App. 4th 1291, 1296 (Cal. Ct. App. 1995)
14    (“the implied warranty of merchantability can be breached only if the vehicle manifests a
15    defect that is so basic it renders the vehicle unfit for its ordinary purpose of providing
16    transportation”).11 Likewise, plaintiffs must (but did not) allege they were forced to
17    abandon use of the vehicle because of the supposed defect. Tae Hee Lee v. Toyota Motor
18    Sales, U.S.A., Inc., 992 F. Supp. 2d 962, 980 (C.D. Cal. 2014) (dismissing implied warranty
19    claim with prejudice because “Plaintiffs have not alleged that they stopped using their
20    vehicles”); Beck v. FCA US LLC, 2018 WL 3359100, at *2 (E.D. Mich. July 10, 2018)
21    (affirming dismissal of implied warranty claim under California law because plaintiff did
22    not allege abandoned use of the product). Plaintiffs do not and cannot allege facts to meet
23    this standard because the defect that they allege has no impact on their ability to drive their
24    vehicles at all. (Cmplt. ¶¶ 21–93)
25          31.    The negligent misrepresentation claim offers no colorable basis for relief as
26    11
        It is also telling that, with the exception of the two Heygood California Cases, none of
27    the 27 federal cases (including the 26 federal cases brought by Heygood on behalf of 2900
28    plaintiffs) alleges express or implied warranty claims against dealers or anyone else.

                                               -12-
                                         NOTICE OF REMOVAL
     Case 2:19-cv-07350-MWF-KS Document 1 Filed 08/23/19 Page 15 of 28 Page ID #:15



 1    to the Dealer Defendants either. First, aside from the unremarkable claims that two
 2    plaintiffs acquired vehicles from two California dealers, plaintiffs do not make a single
 3    factual allegation about what either Dealer purportedly said or “misrepresented” to them.
 4    Plaintiffs plead nothing about the nature of any alleged transaction or communication with
 5    the Dealer Defendants, failing to even allege whether the vehicles were “acquired” by lease
 6    or sale (or otherwise); or whether any supposed misrepresentation had anything to do with
 7    the alleged emissions violations that are the gravamen of the Complaint. It is clear that
 8    plaintiffs fraudulently joined the Dealer Defendants for no other reason than to try to defeat
 9    diversity jurisdiction and prevent removal to federal court. 12
10          32.    “Under California law, ‘[a] negligent misrepresentation claim requires a
11    positive assertion, not merely an omission.’” In re Vizio, Inc., Consumer Privacy Litig.,
12    238 F. Supp. 3d 1204, 1230 (C.D. Cal. 2017) (quoting Lopez v. Nissan N. Am., Inc., 201
13    Cal. App. 4th 572, 596 (Ct. App. 2011)). Plaintiffs do not make any factual allegations of
14    purported misconduct against the Dealer Defendants—let alone identify any affirmative or
15    positive statements that the Dealer Defendants allegedly made to them or anyone else. 13 In
16    the absence of any factual allegations supporting a cause of action against non-diverse
17    defendants, the Court should disregard these non-diverse defendants under the doctrine of
18    fraudulent joinder. See In re Ford Motor Co., 2018 WL 5905942, at *6 (finding non-
19    diverse dealers fraudulently joined where “the gravamen of the negligent repair claim
20    appears to be that the Dealer failed ‘to properly store, prepare and repair’ a vehicle, but the
21    KLG Plaintiffs point to no factual allegations to that effect.”).
22          33.    Second and independently, under California negligent misrepresentation law,
23
      12
24      Heygood did not name a single Dealer Defendant in any of the corresponding 26
      Heygood Federal Cases it filed, nor are any named in the Federal Class Action.
25
      13
        Plaintiffs in the Federal Class Case (whose factual allegations mirror those in the
26
      Heygood California Cases) disavowed making affirmative misrepresentation claims
27    against any defendants. In re Duramax Diesel Litig., 298 F. Supp. 3d 1037, 1056 (E.D.
28    Mich. 2018).

                                               -13-
                                         NOTICE OF REMOVAL
     Case 2:19-cv-07350-MWF-KS Document 1 Filed 08/23/19 Page 16 of 28 Page ID #:16



 1    a plaintiff must show that the defendant was “without reasonable grounds for believing”
 2    the alleged misrepresentation “to be true.” Fox v. Pollack, 181 Cal. App. 3d 954, 962 (App.
 3    Ct. 1986).
 4          34.    Plaintiffs’ allegations in the Heygood California Cases—particularly when
 5    contextualized against the backdrop of the First Heygood California Cases and the
 6    Heygood Federal Cases—belie any colorable claim that the Dealer Defendants were
 7    “without reasonable grounds for believing” any unspecified misrepresentations regarding
 8    the emissions controls or “defeat devices” at issue in the Complaint.
 9          35.    In the First Heygood California Cases and the Heygood Federal Cases,
10    Plaintiffs allege that GM and the Bosch Defendants: (i) “lied to the government, its
11    customers, its dealers, and the public at large;” (ii) “hid these facts” regarding alleged
12    fraudulent obtainment of Certificates of Conformity . . . . from the EPA, CARB and other
13    regulators, its dealers, and consumers;” and (iii) “did not report information” to “federal
14    and state authorities, its dealerships, or consumers; nor would a reasonable and diligent
15    investigation have disclosed that GM had concealed information about the true emissions
16    of the Fraudulent Vehicles”14 After GM removed the First Heygood California Cases to
17    federal court, Heygood dismissed those cases and re-filed the Heygood California Cases
18    with references to the “dealers” or “dealerships” deleted in a transparent effort to defeat
19    diversity jurisdiction.15 (See Cmplt. ¶¶ 225, 226, 279.)
20          36.    Regardless of this wordsmithing, the core allegations of a secret conspiracy
21    between GM and the Bosch Defendants to create and conceal defeat devices are
22    irreconcilable with a claim that Dealer Defendants made negligent misrepresentations, and
23    instead exonerate the non-diverse Dealer Defendants. In In re Rezulin Prods. Liab. Litig.,
24
      14
        See, e.g., Cmplt., Abney, No. 1:19-cv-11376, ECF No. 1 (“Abney Cmplt.”) ¶¶ 248-49,
25    302; Cmplt., Case No. 2:19-cv-05211-CAS-JRP (C.D. Cal.), ECF No. 1 at ¶¶ 225, 226,
26    279).
27    15
        In contrast, Heygood has not modified the language in the Heygood Federal Cases to
28    delete references to the dealers in those same otherwise identical allegations.

                                              -14-
                                        NOTICE OF REMOVAL
     Case 2:19-cv-07350-MWF-KS Document 1 Filed 08/23/19 Page 17 of 28 Page ID #:17



 1    133 F. Supp. 2d 272 (S.D.N.Y. 2001), the federal district court found non-diverse
 2    pharmacies and physicians were fraudulently joined in analogous circumstances. The
 3    Rezulin plaintiffs alleged harm from a diabetes medication based on the underlying theory
 4    that the drug “manufacturer defendants hid the dangers of Rezulin from plaintiffs, the
 5    public, physicians, distributors, and pharmacists—indeed, from everyone.” Id. at 290. In
 6    these circumstances, the court found that “[p]laintiffs’ allegations that pharmacists knew
 7    and failed to warn of the dangers therefore are purely tendentious.” Id. Murray v. General
 8    Motors LLC, 478 F. App’x 175 (5th Cir. 2012), is also instructive. In that case, the Fifth
 9    Circuit affirmed the district court’s finding of no possibility of recovery on fraudulent
10    misrepresentation claims against non-diverse dealers where the “only allegations in the
11    complaint concerning fraud stated that ‘the defendants negligently, gross [sic] negligently,
12    and fraudulently misrepresented and made omissions to the public, including the plaintiffs,
13    about the safety and maneuverability of the 2006 Chevrolet HHR automobile,’” but the
14    “complaint contains no descriptions of the specific statements that [plaintiffs] claim were
15    fraudulent, or when and where such statements were made” and “is entirely devoid of
16    specific allegations about [non-diverse dealers’] alleged fraudulent misrepresentation.” Id.
17    at 181 (citations omitted). 16
18                  2.     In The Alternative, The Court Should Sever And Remand The
19                         Claims Against The Non-Diverse Dealer Defendants As
                           Dispensable Parties.
20
            37.     Alternatively, under Federal Rule of Civil Procedure 21, the Court may retain
21
      federal jurisdiction by severing the claims against the Dealer Defendants as non-diverse
22
23
      16
        See also Weidman v Exxon Mobile Corp., 776 F.3d 214, 218 (4th Cir. 2015) (non-diverse
24
      employee defendant was fraudulently joined because there was no possibility of a cause of
25    action in state court where defendant was “only mentioned in the complaint caption; [and]
      there is no factual detail at all to support any claims against him.”); Mask v. Chrysler Corp.,
26
      825 F. Supp. 285, 288-29 (N.D. Ala. 1993), aff’d, 29 F.3d 641 (11th Cir. 1994) (non-
27    diverse dealer-defendants were fraudulently joined where, among other things, plaintiffs’
28    attorneys conceded that the totality of the problems involved manufacturing processes).

                                               -15-
                                         NOTICE OF REMOVAL
     Case 2:19-cv-07350-MWF-KS Document 1 Filed 08/23/19 Page 18 of 28 Page ID #:18



 1    dispensable defendants. Neman-Green, Inc. v. Alfonzo-Larrian, 490 U.S. 826, 832 (1989)
 2    (“[I]t is well settled that Rule 21 invests district courts with authority to allow a dispensable
 3    nondiverse party to be dropped at any time . . .”); Sams v. Beech Aircraft Corp., 625 F.2d
 4    273, 277 (9th Cir. 1980) (“Rule 21 grants a federal district or appellate court the
 5    discretionary power to perfect its diversity jurisdiction by dropping a nondiverse party
 6    provided the nondiverse party is not indispensable to the action under Rule 19.” ); Soberay
 7    Mach. & Equip. Co. v. MPF Ltd., 181 F.3d 759, 763 (6th Cir. 1999) (“[I]t is appropriate to
 8    drop a nondiverse and dispensable party from litigation in order to achieve diversity.”).
 9          38.    The Dealer Defendants are dispensable parties because they are neither
10    necessary for a just adjudication nor indispensable. See In re Ford Motor Co., 2018 WL
11    5905942, at *8 (finding dealers were dispensable parties and severing the claims against
12    them to preserve subject matter jurisdiction: “The Plaintiffs can secure full relief from
13    Ford alone, as the gravamen of their claims is that their Ford vehicles are irreparably
14    defective, and that Ford fraudulently concealed that fact.”). The dispensability of the
15    Dealer Defendants is underscored by the fact that not a single dealer is named as a
16    defendant in any of the 27 cases pending in federal courts, including the 26 Heygood
17    Federal Cases that are purportedly brought by over 2900 individual plaintiffs.
18          39.    To the extent plaintiffs could bring some type of claim against the Dealer
19    Defendants, such claims would be separate and distinct from the claims against the other
20    Defendants and would have nothing to do with GM’s or the Bosch Defendants’ alleged
21    design and concealment of the alleged “defeat devices” at issue in this case. See Joseph v.
22    Baxter Int’l, Inc., 614 F. Supp. 2d 868, 872 (N.D. Ohio 2009) (denying motion to remand
23    claims against product manufacturer defendant, but severing and remanding claims against
24    non-diverse healthcare providers, where “medical malpractice allegations differ from the
25    Josephs’ products liability claim which focuses on [the manufacturer’s] conduct in
26    dispensing, manufacturing, labeling and recalling tainted Heparin.”).
27
28

                                                -16-
                                          NOTICE OF REMOVAL
     Case 2:19-cv-07350-MWF-KS Document 1 Filed 08/23/19 Page 19 of 28 Page ID #:19



 1          C.     Removal Is Proper Because The Amount In Controversy Requirement Is
                   Met.
 2
            40.    Section 1332(a) requires that the amount in controversy “exceeds the sum or
 3
      value of $75,000, exclusive of interests and costs.” The removing party’s initial burden is
 4
      to “file a notice of removal that includes ‘a plausible allegation that the amount in
 5
      controversy exceeds the jurisdictional threshold.’” Ibarra v. Manheim Invs., Inc. 775 F.3d
 6
      1193, 1195 (9th Cir. 2015) (quoting Dart Cherokee Basin Operating Co. v. Owens, 135 S.
 7
      Ct. 547, 554 (2014)).17 The removing party must only make a plausible allegation that
 8
      there is “‘at least one’ claim that satisfies the amount-in-controversy requirement;”
 9
      “supplemental jurisdiction may be exercised over the claims of other parties.” See
10
      Guglielmino v. McKee Foods Corp., 506 F.3d 696, 701 (9th Cir. 2007) (quoting Exxon
11
      Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 559 (2005)).
12
            41.    Plaintiffs seek damages including “all sums paid” for their vehicles, civil
13
      penalties, attorneys’ fees, restitutionary disgorgement, punitive damages, and damages for
14
      embarrassment, humiliation, mental anguish, and emotional distress. (Cmplt. ¶¶ 300, 316,
15
      332, 343, 365, 372; Prayer For Relief A-F & H) GM disputes that it is liable for any
16
      damages to plaintiffs. The amount-in-controversy inquiry, however, is “not a prospective
17
      assessment of [the] defendant’s liability;” it is “simply an estimate of the total amount in
18
      dispute.” Lewis v. Verizon Commc’ns, Inc., 627 F.3d 395, 400 (9th Cir. 2010). The amount
19
      in controversy in this case exceeds $75,000.
20
            42.    First, requests for restitution for “all sums paid” for their vehicles, “clearly
21
      puts the full amounts paid to buy and lease the cars in dispute.” See Order Denying Motion
22
      to Remand, In re Volkswagen ‘Clean Diesel’ Mktg., Sales Prac. & Prods. Liab. Litig.,
23
      MDL No. 2672 (N.D. Cal. Feb. 19, 2019), ECF No. 5904 at 9. Upon information and
24
      belief, the full amounts paid to buy or lease the Duramax Vehicles was for many plaintiffs
25
26    17
         Should plaintiffs contest that the amount in controversy exceeds the jurisdictional
27    amount, GM reserves the right to fully brief and present further evidence supporting its
28    allegations that the amount in controversy exceeds $75,000. Ibarra, 775 F.3d at 1195.

                                              -17-
                                        NOTICE OF REMOVAL
     Case 2:19-cv-07350-MWF-KS Document 1 Filed 08/23/19 Page 20 of 28 Page ID #:20



 1    in excess of tens of thousands of dollars per vehicle.
 2          43.    Second, attorneys’ fees may be available under the California Consumers
 3    Legal Remedies Act or the Song-Beverly Act claims. Cal. Civ. Code. § 17800; Cal. Civ.
 4    Code § 1794(d). Courts routinely find requests for attorneys’ fees push the amount in
 5    controversy over the jurisdictional minimum. See, e.g. Anyanwu v. Jaguar Land Rover N.
 6    Am. LLC, 2015 WL 3644004, at *3 (C.D. Cal. June 8, 2015) (lemon-law case met amount
 7    in controversy requirement based in part on attorney-fee allowance); Brady v. Mercedes-
 8    Benz USA, Inc., 243 F. Supp. 2d 1004, 1011 (N.D. Cal. 2002) (lemon-law cases may
 9    involve “fee awards . . . of over $60,000”). 18
10          44.    The cumulative sums in controversy for alleged damages and attorneys’ fees
11    plainly satisfy the amount in controversy requirement.19
12          45.    In sum, the complete diversity of citizenship and amount-in-controversy
13    requirements are satisfied, and removal under 28 U.S.C. § 1332(a) is proper.
14    II.   CAFA “CLASS ACTION” JURISDICTION UNDER 28 U.S.C. § 1332(D)
15          46.    Removal is independently proper under the “class action” prong of CAFA.
16    “Congress enacted CAFA in 2005 to ‘curb perceived abuses of the class action device
17    which, in the view of CAFA’s proponents, had often been used to litigate multistate or
18    even national class actions in state courts.’” Corber v. Xanodyne Pharm., Inc., 771 F. 3d
19    1218, 1222 (9th Cir. 2014) (quoting Tanoh v. Dow Chem. Co., 561 F.3d 945, 952 (9th Cir.
20
      18
21        Plaintiffs also make punitive damages claims. While GM specifically disputes punitive
      damages could be available in the Heygood California Cases, the Heygood Federal Cases,
22
      or the Federal Class Case, “[i]t is well established that punitive damages are part of the
23    amount in controversy in a civil action.” Gibson v. Chrysler Corp., 261 F.3d 927, 945 (9th
      Cir. 2001). Because certain of the California laws at issue here may allow for punitive
24
      damages in certain circumstances, the Court may consider punitive damages (even though
25    such claims are meritless) in determining whether the amount-in-controversy requirement
      is satisfied. See, e.g., In re Volkswagen, MDL No. 2672, ECF No. 5904 at 11-13.
26
      19
27      In offering good faith calculations of amounts sought by plaintiffs, GM does not concede
      or admit, in any fashion, that any claims for such amount, or any amounts, have legal or
28    factual merit and reserves all rights and defenses to such claims.
                                               -18-
                                         NOTICE OF REMOVAL
     Case 2:19-cv-07350-MWF-KS Document 1 Filed 08/23/19 Page 21 of 28 Page ID #:21



 1
      2009)). CAFA provides that a “class action” may be removed in accordance with 28
 2
      U.S.C. § 1446 if: (a) the purported class includes at least 100 members; (b) any purported
 3
      class member is a citizen of a state that is different from any defendant; and (c) the
 4
      aggregate amount in controversy exceeds $5,000,000. See 28 U.S.C. §§ 1332(d) &
 5
      1453(b). In implementing this provision, Congress relaxed the traditional rules for
 6
      diversity jurisdiction, requiring only “minimal” diversity among the parties and allowing
 7
      aggregation of the jurisdictional amount-in-controversy. 28 U.S.C. § 1332(d)(6). These
 8
      requirements are met here.
 9
            47.    First, under Section 1332(d), “the term ‘class action’ means any civil action
10
      filed under rule 23 of the Federal Rules of Civil Procedure or similar State statute or rule
11
      of judicial procedure authorizing an action to be brought by 1 or more representative
12
      persons as a class action.” 28 U.S.C. § 1332(d)(1)(B) (emphasis added). While plaintiffs
13
      deny that they bring claims as class actions, the labels are not dispositive. Courts have
14
      found CAFA class action jurisdiction where no class allegations were pleaded but the
15
      cases were (like the instance case) nonetheless related in some fashion to other class action
16
      cases. In Addison Automatics, Inc. v. Hartford Cas. Ins. Co., for example, the Seventh
17
      Circuit concluded that an individual action was removable as a CAFA class action even
18
      though plaintiff purposefully excluded class allegations from its complaint because the
19
      action was “in substance a class action. 731 F.3d 740, 744 (7th Cir. 2013). “‘To hold
20
      otherwise would, for CAFA jurisdictional purposes, . . . exalt form over substance, and
21
      run directly counter to CAFA’s primary objective’ of expanding federal jurisdiction over
22
      national class actions.” Id. at 744 (quoting Standard Fire Ins. Co. v. Knowles, 568 U.S.
23
      588, 595 (2013)). CAFA class action jurisdiction exists where an action “resembles a
24
      class action.” Williams v. Emp’rs Mut. Cas. Co., 2014 WL 1375470, at *1-3 (E.D. Mo.
25
      April 8, 2014) (denying motion to remand plaintiffs’ individual “equitable garnishment
26
      action” to satisfy a prior class action judgment, finding that CAFA class action jurisdiction
27
      existed even though plaintiff did not plead any class allegations).
28

                                               -19-
                                         NOTICE OF REMOVAL
     Case 2:19-cv-07350-MWF-KS Document 1 Filed 08/23/19 Page 22 of 28 Page ID #:22



 1
            48.    The Heygood California Cases copy nearly verbatim allegations from the
 2
      Federal Class Complaint, making only minimal changes—e.g., defining the vehicles in
 3
      question as “Fraudulent Vehicles” as opposed to “Polluting Vehicles.” (Compare Cmplt.
 4
      ¶¶ 1-20, 91-103, 112-285, with Duramax Cmplt. ¶¶ 1-21, 39-224.)               The Heygood
 5
      California Cases purport to rely on “Class Counsel’s” alleged expert testing; reference
 6
      “Class Counsel” numerous times, and each Heygood California Case complaint cites—
 7
      and includes identical visual excerpts from—the exact same 48 exhibits that were attached
 8
      as exhibits to the Federal Class Case complaint. (See generally id.)20 Moreover, each of
 9
      the 92 individual plaintiffs in this removed action (as well as those included in the
10
      beginning-of-the-alphabet Bulaon action) are included in the putative Class definition in
11
      the Federal Class Case. (See Duramax Cmplt. ¶ 225 (defining the “Class” as “All persons
12
      who purchased or leased a model year 2011-2016 GM Silverado 2500HD or 3500HD, or
13
      a GM Sierra 2500HD or 3500HD”).)21
14
            49.    In addition, the allegations for each individual plaintiff in the Heygood
15
      California Cases contain identical boilerplate allegations that are copied verbatim from
16
      the individual plaintiff allegations contained in both the Heygood Federal Cases and the
17
      Federal Class Case:
18
19
      20
20      The California state-law claims in the Heygood California and Federal Class Cases also
      overlap and make verbatim allegations in support of claimed violations of: (i) California
21    Unfair Competition Law, Cal. Bus. & Prof. Code § 17200, et seq. (compare Cmplt. ¶¶ 317-
22    332, with Duramax Cmplt. ¶¶ 296-312); (ii) California False Advertising Law, Cal. Bus.
      & Prof. Code § 17500, et seq (compare Cmplt. ¶¶ 333-343, with Duramax Cmplt. ¶¶ 313-
23    24); and (iii) California Fraudulent Concealment (compare Cmplt. ¶¶ 344-365, with
24    Duramax Cmplt. ¶¶ 330-49).
25    21
        By removing the Heygood California Cases as putative class actions under CAFA, GM
      does not concede or admit, in any fashion, that such claims are proper for class certification,
26
      that claims for class certification have legal or factual merit, or that the claims could or
27    should ever be jointly tried in any federal or state court. GM expressly reserves all rights
28    and defenses with respect to class certification claims.

                                               -20-
                                         NOTICE OF REMOVAL
     Case 2:19-cv-07350-MWF-KS Document 1 Filed 08/23/19 Page 23 of 28 Page ID #:23



 1          Unknown to Plaintiff at the time the vehicle was [purchased] [leased]
 2          [acquired], it only achieved its promised fuel economy and performance
            because it was equipped with an emissions system that, during normal driving
 3          conditions, exceeded the allowed level of pollutants such as NOx. GM’s
 4          unfair, unlawful, and deceptive conduct in designing, manufacturing,
            marketing, selling, and leasing the vehicle without proper emission controls
 5          has caused Plaintiff out-of-pocket loss in the form of overpayment at the time
 6          of purchase, and diminished value of his vehicle. GM knew about, or
            recklessly disregarded, the inadequate emission controls during normal
 7          driving conditions, but did not disclose such facts or their effects to Plaintiff,
 8          so Plaintiff [purchased] [leased] [acquired] his vehicle on the reasonable but
            mistaken belief that his vehicle was a “clean diesel” and/or a “low emission
 9          diesel,” complied with U.S. emissions standards, was properly EPA-certified,
10          and would retain all of its promised fuel economy and performance
            throughout its useful life. Plaintiff selected and ultimately [purchased]
11          [leased] [acquired] his vehicle, in part, because of the diesel system, as
12          represented through advertisements and representations made by GM.
            [Plaintiff recalls that before he purchased the vehicle, he reviewed
13          advertisements on GM’s website and representations from GM’s authorized
14          dealer] [Before acquiring the vehicle, Plaintiff further saw and relied on
            additional information and marketing by GM] touting the efficiency, fuel
15          economy, and power and performance of the engine. Had GM disclosed this
16          design or the fact that the vehicle actually emitted unlawfully high levels of
            pollutants, Plaintiff would not have purchased the vehicle or would have paid
17          less for it. Plaintiff [and each Class member] has suffered an ascertainable loss
18          as a result of GM’s omissions and/or misrepresentations . . . , including but
            not limited to a high premium for the Duramax engine compared to what they
19          would have paid for a gas-powered engine, out-of-pocket losses by
20          overpaying for the vehicles at the time of purchase, and future attempted
            repairs, future additional fuel costs, decreased performance of the vehicles,
21          and diminished value of the vehicles. Neither GM nor any of its agents,
22          dealers, or other representatives informed Plaintiff or Class members of the
            existence of the unlawfully high emissions and/or defective nature of the
23          diesel engine system of the [Polluting] [Fraudulent] Vehicle[s] prior to
24          [purchase] [lease] [acquisition].
25    Compare, e.g., Cmplt. ¶¶ 21-87, with Abney Cmplt. ¶¶ 26-121, Duramax Cmplt. ¶¶ 26-38.
26          50.   Tellingly, although Heygood did not label the 26 Heygood Federal Cases as
27    class actions, the law firm states in each and every one of those substantively identical
28    federal cases that “This [federal] Court also has original jurisdiction over this lawsuit

                                               -21-
                                         NOTICE OF REMOVAL
     Case 2:19-cv-07350-MWF-KS Document 1 Filed 08/23/19 Page 24 of 28 Page ID #:24



 1
      pursuant to 28 U.S.C. § 1332(a)(1), as modified by the Class Action Fairness Act of 2005
 2
      . . . .” (See, e.g., Abney Cmplt. ¶ 22.) That is because the Heygood Federal Cases, like the
 3
      Heygood California Cases, are in effect putative class actions.
 4
            51.    The alphabetical gerrymandering of the Heygood California Cases to avoid
 5
      including 100 plaintiffs in each complaint does not alter the result. “CAFA was clearly
 6
      designed to prevent plaintiffs from artificially structuring their suits to avoid federal
 7
      jurisdiction.” Freeman, 551 F.3d at 407. Here the putative class would include at least
 8
      175 members when one properly disregards the artificial alphabetical split across
 9
      complaints. (While courts have declined to exercise jurisdiction under the “mass action”
10
      prong of CAFA where the 100-plaintiff minimum is defeated through alphabetical
11
      divisions, 22 GM does not seek removal under CAFA’s “mass action” prong at this time. 23).
12
            52.    Second, the “minimal diversity” requirement is easily met here—regardless
13
      of whether the citizenship of the fraudulently-joined Dealer Defendants is considered.
14
      Diversity is met under CAFA class action removal where “any member of a class of
15
      plaintiffs is a citizen of a State different from any defendant” or “any member of a class of
16
      plaintiffs is a citizen of a State and any defendant is a foreign state . . . .” 28 U.S.C.
17
      §1332(d)(2). And the “forum defendant” rule likewise does not apply to CAFA removal.
18
19    22
        In Lorenzo v. Dole Food Co., 2009 WL 690034 (C.D. Cal. Mar. 9, 2009), for example,
20    the court found that CAFA mass-action removal was unavailable where each of the actions
      was brought with fewer than 100 plaintiffs, observing that Congress excluded “actions in
21    which claims have been ‘joined upon motion of a defendant’ from the definition of ‘mass
22    action.’” Id. at *4 (emphasis added) (quoting 28 U.S.C. § 1332(11)(B) (ii)(II); Tanoh v.
      AMVAC Chem. Corp., 2008 WL 4691004, at *5 (C.D. Cal. Oct. 21, 2008)). The “class
23    action” prong, in contrast, contains no such exclusion. 28 U.S.C. § 1332(d)(1)(B).
24    23
        GM reserves all rights to remove based on CAFA’s mass action prong in the event that
25    the Complaint is remanded to state court and that the prerequisites for removal under that
      prong are met. See Corber, 771 F. 3d at 1222 (finding petitions for coordination “for all
26
      purposes” pursuant to California code of Civil Procedure section 404, to be proposals for
27    “joint trials” of more than 100 plaintiffs, and thus removal was proper under CAFA “mass
28    action” provision. 28 U.S.C. § 1332(d)(11)(B)(i)).

                                              -22-
                                        NOTICE OF REMOVAL
     Case 2:19-cv-07350-MWF-KS Document 1 Filed 08/23/19 Page 25 of 28 Page ID #:25



 1
      28 U.S.C. § 1441(b)(2) (forum defendant rule applicable in action “otherwise removable
 2
      solely on the basis of [diversity] jurisdiction under section 1332(a)”) (emphasis added).
 3
             53.    Third, the $5 million amount-in-controversy requirement is satisfied because
 4
      in a CAFA class action removal, “the claims of the individual class members shall be
 5
      aggregated” to determine whether the jurisdictional threshold amount is met. 28 U.S.C. §
 6
      1332(d)(6).
 7
             54.    For these reasons, CAFA’s “class action” prong provides an additional basis
 8
      for federal jurisdiction and removal to this Court.
 9
      III.   FEDERAL QUESTION JURISDICTION UNDER 28 U.S.C. § 1331.
10
             55.    The Complaint is independently removable based on federal question
11
      jurisdiction. Although plaintiffs purport to allege only state law claims (Cmplt. ¶ 111), the
12
      gravamen of the claims are necessarily federal in character, and plaintiffs’ right to relief
13
      depends upon the resolution of substantial, disputed questions of federal law. See Grable
14
      v. Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 314 (2005) (alleging
15
      only state-law claims does not bar removal under federal question jurisdiction if “a state-
16
      law claim necessarily raise[s] a stated federal issue, actually disputed and substantial,
17
      which a federal forum may entertain without disturbing any congressionally approved
18
      balance of federal and state judicial responsibilities”); see also Nat’l Credit Reporting
19
      Ass’n, Inc. v. Experian Info. Solutions, Inc., 2004 WL 1888769, at *5 (N.D. Cal. July 21,
20
      2004) (same). Plaintiffs’ claims require resolution of a substantial question of federal law.
21
             56.    The crux of plaintiffs’ case hinges on whether (i) the properly-joined
22
      defendants evaded federal emissions standards and engaged in a scheme to prevent U.S.
23
      regulators from uncovering the alleged defeat device; and (ii) the Duramax Vehicles
24
      complied with U.S. emissions standards and were properly EPA-certified, or “violates U.S.
25
      and CARB emissions standards.”24 (See, e.g. Cmplt. ¶¶ 2-4, 15, 16, 19-87, 93, 95, 211-
26
      24
27       GM appreciates that another court has rejected removal based on federal-question
      jurisdiction in another case involving alleged violations of emissions standards. E.g.,
28    Order, In re Volkswagen ‘Clean Diesel’ Mk’g, Sales Prac. & Prods. Liab. Litig., MDL No.
                                               -23-
                                         NOTICE OF REMOVAL
     Case 2:19-cv-07350-MWF-KS Document 1 Filed 08/23/19 Page 26 of 28 Page ID #:26



 1    212, 265, 267-268.)25
 2          57.    Despite repeated references to federal emissions standards and substantial
 3    federal questions throughout the Complaint, plaintiffs carefully avoid expressly
 4    referencing those same federal standards or any federal causes of action in the stated causes
 5    of action (though they incorporate by reference all preceding allegations, including those
 6    related to federal standards). (See generally, Cmplt. Claims For Relief (omitting any
 7    reference to federal or EPA emissions standards or federal RICO law); see also and
 8    compare id. ¶ 319(d) (claiming violation of California UCL by marketing the vehicles as
 9    “CARB-compliant”) with Duramax Cmplt. ¶ 299(iv) (claiming violation of California
10    UCL by marketing the vehicles as “EPA-compliant”)). But plaintiffs’ putative state-law
11    clams predicated on federal emissions standards and EPA regulations and alleged
12    violations of federal emissions laws arise under federal law and are manifestly federal in
13    character.
14          58.    The “artful pleading” doctrine prevents a plaintiff from doing precisely what
15    Heygood transparently attempts to here: “avoid[ing] federal jurisdiction by omitting from
16    the complaint allegations of federal law that are essential to the establishment of his claim.”
17    Lippitt v. Raymond James Fin. Servs., 340 F.3d 1033, 1041 (9th Cir. 2003). Under the
18    doctrine, if “a plaintiff chooses to plead what ‘must be regarded as a federal claim,’ then
19    removal is at the defendant’s” option. Sparta Surg. Corp. v. Nat’l Ass’n of Sec. Dealers,
20    Inc., 159 F.3d 1209, 1213 (9th Cir. 1998) (quoting Caterpillar, Inc. v. Williams, 482 U.S.
21    386, 399 (1987)).
22          59.    Accordingly, plaintiffs’ claims are removable to federal court under 28 U.S.C.
23
24    2672, ECF No. 5977 (N.D. Cal. Mar. 8, 2019). That opinion was rendered in a different
      context than the underlying facts here and, in any event, is not binding on this Court.
25
      25
        See also Cmplt. ¶¶ 112-113, 121 (describing federal emissions standards, including the
26
      U.S. Clean Air Act’s “strict emissions standards for vehicles” and required certifications
27    “to the EPA that vehicles sold in the U.S. meet applicable federal emissions standards to
28    control air pollution.”).

                                               -24-
                                         NOTICE OF REMOVAL
     Case 2:19-cv-07350-MWF-KS Document 1 Filed 08/23/19 Page 27 of 28 Page ID #:27



 1    § 1331 because they are federal in character; the right to relief depends upon the resolution
 2    of substantial, disputed questions of federal law; and federal jurisdiction may not be
 3    defeated by artful pleading.
 4             OTHER REQUIREMENTS FOR REMOVAL HAVE BEEN MET
 5          60.    On July 24, 2019, GM was served with the Pantel Complaint. Pursuant to 28
 6    U.S.C. §1446(a), true and correct copies of all process, pleadings, and orders served upon
 7    GM are attached to this Notice of Removal as Exhibit 1.
 8          61.    The Notice has been timely filed pursuant to 28 U.S.C. § 1446(b)(2)(B).
 9          62.    The Superior Court for the State California, County of Los Angeles, is located
10    within the Central District of California. This Notice of Removal is therefore properly
11    filed in this Court pursuant to 28 U.S.C. § 1441(a).
12          63.    All defendants who have been properly served have consented to the removal
13    of this action pursuant to 28 U.S.C. § 1446(b)(2)(A).
14          64.    GM is serving written notification of the removal of this case on the following
15    plaintiffs’ counsel pursuant to 28 U.S.C. § 1446(d):
16                        Charles W. Miller (SBN 276523)
17                        Michael E. Heygood
                          HEYGOOD, ORR & PEARSON
18                        6363 N. State Hwy. 161, Suite 450
19                        Irving, Texas 75038
20          65.    GM promptly will file a Notification of Removal, attaching a copy of this
21    Notice of Removal, with the Clerk of the Superior Court, Los Angeles County, pursuant to
22    28 U.S.C. § 1446(d).
23          66.    By removing this action, GM does not waive any substantive, jurisdictional,
24    or procedural defenses.
25                                         CONCLUSION
26          Pursuant to 28 U.S.C. §§ 1331, 1332(a), 1332(d), 1441, 1446, and 1453, GM hereby
27    removes this action from the Superior Court for the State of California, County of Los
28    Angeles, to the United States District Court for the Central District of California.

                                               -25-
                                         NOTICE OF REMOVAL
     Case 2:19-cv-07350-MWF-KS Document 1 Filed 08/23/19 Page 28 of 28 Page ID #:28



 1
 2
 3        Dated: August 23, 2019         KIRKLAND & ELLIS LLP
 4                                       By: _/s/ Robyn E. Bladow
 5                                            Robyn E. Bladow

 6                                       Attorneys for Defendant General Motors LLC
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -26-
                                    NOTICE OF REMOVAL
